Case 3:18-cv-06555-JD Document 1-10 Filed 10/26/18 Page 1 of 5




                  EXHIBIT 10
     Case 3:18-cv-06555-JD Document 1-10 Filed 10/26/18 Page 2 of 5

                                                                   SUBJECT TO FRE 408



          John Garland, Director Business Development
          Finjan Holdings, Inc.
          2000 University Ave., Ste. 600
          E. Palo Alto, CA 94303
          EM: john.garland@finjan.com I D: 650.282.3233|C: 908.803.3741

                                          December 8, 2016

VIA FEDEX

Ken Xie, Founder and CEO
Fortinet, Inc.
899 Kifer Road
Sunnyvale, CA 94086
Tel: 408-235-7700

Re: Finjan Cybersecurity Patents

Dear Mr. Xie:

        I am writing on behalf of Finjan, Inc. (“Finjan”), a wholly-owned subsidiary of Finjan
Holdings, Inc. (“FHI”). Finjan is interested in engaging Fortinet, Inc. (“Fortinet”), in a
dialogue regarding Finjan’s offer to Fortinet to enter portfolio license to Finjan’s patented
cybersecurity technologies.       Finjan’s patent portfolio includes over 50 U.S. and
international patents and pending applications for patents worldwide that are based upon
Finjan R&D. (reference: https://www.finjan.com/technology/patents)

        FHI, along with its subsidiary Finjan, is a globally recognized cybersecurity
company that invested millions of dollars in research and development creating proactive
behavior-based malware protection technology. Finjan’s patented technologies enable
behavior-based approaches to modern and next-generation malware and zero-day
protection for unknown attacks through techniques such as, for example, hashing,
caching, sandboxing, and transmitting mobile protection code through customized profiles.
Our patented technologies have been adopted, and lauded in the industry, and assigned
significant value by many of Fortinet’s peers and competitors.

        We are contacting you because our analysis reveals that Fortinet is currently
offering certain products and services that infringe select cybersecurity patents owned by
Finjan. The Appendix attached to this letter provides you with information concerning
some exemplary patents that inform our opinion. Please keep in mind that the patents in
the Appendix are a part of a larger, global portfolio.

        We believe the most effective way to resolve this issue is to engage in meaningful
face-to-face (virtual or in-person) meetings, attended by the stakeholders. We note that
early, good faith discussions tend to yield favorable license terms and discounts on our
licensing fee which are not available when delayed or protracted discussions create
greater expenses and risk for reach of us.
     Case 3:18-cv-06555-JD Document 1-10 Filed 10/26/18 Page 3 of 5

Ken Xie, Founder & CEO                    2                     Subject to FRE 408
December 8, 2017


       To that end, I suggest we setup a preliminary teleconference to discuss these
issues at a high level to agree on a mutually acceptable path going forward, execute an
NDA, which I can send to the Fortinet representative selected by you, and then we can
arrange subsequent face-to-face or GoTo meetings to further exchange information
pertinent to our discussions.

       Please acknowledge receipt and let me know the responsible Fortinet person I
should be in contact with. I can be reached at 650.282.3233 or via email at
john.garland@finjan.com. We look forward to hearing from you soon.


Sincerely,




John J. Garland
Finjan-Licensing

cc:
Phil Harstein, CEO, Finjan
James Hannah, Partner, Kramer Levin, Naftalis, & Frankel, LLP
              Case 3:18-cv-06555-JD Document 1-10 Filed 10/26/18 Page 4 of 5

          Ken Xie, Founder & CEO                            3                            Subject to FRE 408
          December 8, 2017




                                                       APPENDIX

  Patent Number                 Patent Title                                     Representative Products

6154844           System and Method for Attaching a     •   Fortigate - Next Generation Firewalls (NGFW)
                  Downloadable Security Profile to a              •     High-End Firewall
                  Downloadable                                    •     Mid-Range Firewall
                                                                  •     Entry-Level Firewall
                                                                  •     Firewall-Virtual Appliance
8677494           Malicious Mobile Code Runtime                   •     Firewall-Public Cloud
                  Monitoring System and Methods         •   FortiSandbox - Proactive Advanced Threat Detection Sandbox
                                                                  •     FortiSandbox Appliances
                                                                  •     FortiSandbox-VM
                                                                  •     FortiSandbox Cloud
                                                        •   FortiClient - Security for Endpoints
                                                        •   FortiWeb - Web Application Firewalls
                                                                  •     Fortiweb Appliances and VMs
                                                        •   FortiMail - Email Security
                                                                  •     FortiMail Applainces and VMs
8079086           Malicious Mobile Code Runtime         •   FortiGuard Security Services
                  Monitoring System and Methods                   •     Next Generation Firewall Service
                                                                  •     Antivirus Service
                                                                  •     Cloud Sandbox Service
                                                                  •     Application Control Service
                                                                  •     Mobile Security Service
                                                        •   FortiGuard Labs


7647633           Malicious Mobile Code Runtime         •   Fortigate - Next Generation Firewalls (NGFW)
                  Monitoring System and Methods                   •     High-End Firewall
                                                                  •     Mid-Range Firewall
                                                                  •     Entry-Level Firewall
                                                                  •     Firewall-Virtual Appliance
7058822           Malicious Mobile Code Runtime                   •     Firewall-Public Cloud
                  Monitoring System and Methods         •   FortiSandbox - Proactive Advanced Threat Detection Sandbox
                                                                  •     FortiSandbox Appliances
                                                                  •     FortiSandbox-VM
9141786           Malicious Mobile Code Runtime                   •     FortiSandbox Cloud
                  Monitoring System and methods         •   FortiClient - Security for Endpoints
                                                        •   FortiWeb - Web Application Firewalls
                                                                  •     Fortiweb Appliances and VMs
                                                        •   FortiMail - Email Security
                                                                  •     FortiMail Applainces and VMs
                                                        •   FortiGuard Security Services
                                                                  •     Next Generation Firewall Service
                                                                  •     Antivirus Service
                                                                  •     Cloud Sandbox Service
                                                                  •     Mobile Security Service
              Case 3:18-cv-06555-JD Document 1-10 Filed 10/26/18 Page 5 of 5

          Ken Xie, Founder & CEO                               4                            Subject to FRE 408
          December 8, 2017

7975305          Method and System for Adaptive Rule-      •   Fortigate - Next Generation Firewalls (NGFW)
                 Based Content Scanners for Desktop                  •     High-End Firewall
                 Computers                                           •     Mid-Range Firewall
                                                                     •     Entry-Level Firewall
                                                                     •     Firewall-Virtual Appliance
                                                                     •     Firewall-Public Cloud
                                                           •   FortiSandbox - Proactive Advanced Threat Detection Sandbox
                                                                     •     FortiSandbox Appliances
                                                                     •     FortiSandbox-VM
                                                                     •     FortiSandbox Cloud
8225408          Method and System for Adaptive Rule-      •   FortiWeb - Web Application Firewalls
                 Based Content Scanners                              •     Fortiweb Appliances and VMs
                                                           •   FortiMail - Email Security
                                                                     •     FortiMail Applainces and VMs
                                                           •   FortiGuard Security Services
                                                                     •     Next Generation Firewall Service
                                                                     •     Antivirus Service
                                                                     •     Application Control Service
                                                                     •     Web Application Security Service




6965968          Policy-Based Caching                      •   Fortigate - Next Generation Firewalls (NGFW)
                                                                     •     High-End Firewall
                                                                     •     Mid-Range Firewall
                                                                     •     Entry-Level Firewall
                                                                     •     Firewall-Virtual Appliance
7418731          Method and System for Caching at Secure             •     Firewall-Public Cloud
                 Gateways
                                                           •   FortiSandbox - Proactive Advanced Threat Detection Sandbox
                                                                     •     FortiSandbox Appliances
                                                                     •     FortiSandbox-VM
                                                                     •     FortiSandbox Cloud
                                                           •   FortiClient - Security for Endpoints
                                                           •   FortiGuard Security Services
                                                                     •     Next Generation Firewall Service
                                                                     •     Antivirus Service
                                                                     •     Web Filtering Service
                                                                     •     Application Control Service
                                                                     •     Web Application Security Service
                                                           •   FortiGuard Labs
